DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Reply
The supplemental reply filed on 03/23/2022 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The supplemental reply is clearly not limited to placement of the application in condition for allowance and solely provides further arguments which do not comply with the requirements of 37 C.F.R.1.111(a)(2)(i) and/or 37 CFR 1.111(a)(2)(ii) which are provided below:
(2) Supplemental replies.
(i) A reply that is supplemental to a reply that is in compliance with § 1.111(b) will not be entered as a matter of right except as provided in paragraph (a)(2)(ii) of this section. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) Cancellation of a claim(s);
(B) Adoption of the examiner suggestion(s);
(C) Placement of the application in condition for allowance;
(D) Reply to an Office requirement made after the first reply was filed;
(E) Correction of informalities (e.g., typographical errors); or
(F) Simplification of issues for appeal.
(ii) A supplemental reply will be entered if the supplemental reply is filed within the period during which action by the Office is suspended under § 1.103(a) or (c).
Response to Arguments
Applicant’s arguments, see Remarks pg. 8, filed 02/21/2022, with respect to the rejection of claims 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the argument that Rosenberg (US 2015/0196766) does not disclose a comparison between a waveform, among the plurality of detected waveforms, having a largest amplitude and the plurality of types of referential waveforms stored beforehand.  The rejection of claims 1 and 8 under 35 U.S.C. 103 have been withdrawn. 
Applicant's arguments regarding the rejections of claims 15 and 16, see Remarks pg. 9, have been fully considered but they are not persuasive. Applicant argues that Smith does not teach sensors which are capable of identifying posture of a subject because Smith, col. 4, ll. 13-16 recites that the sensors may be used to sense position, location, or orientation of a subject in a bed or chair. The Examiner respectfully disagrees because Merriam-Webster dictionary defines “posture” as “the position or bearing of the body…”. Thus, seeing that Smith discloses that the sensors can sense position of subject’s body, these sensors also sense posture of the subject by definition. As such, this argument is unpersuasive. 
Applicant further argues that Smith does not support obtaining position using the weight sensing pads 620 under the bed 20 in the embodiment of Fig. 6. Looking to Col. 49, ll. 35-46, Smith teaches: “As is well known from elementary physics, the amount of weight that is measured on each bed leg will be dependent on the position of the patient in the bed… This simple fact can be used to at least roughly estimate the patient's location in the bed, as well as measure the overall time-based activity level of the patient.” Clearly there is support for the weight sensing pads 620 being capable of sensing position of the patient in the bed as can be seen from the highlighted portions above.  Furthermore, Smith teaches in col. 4, ll. 13-16 that the sensors be used to sense position, location, or 
[AltContent: textbox (Fig. 1: Body postures and their definitions)]
    PNG
    media_image1.png
    827
    1640
    media_image1.png
    Greyscale
Furthermore, Applicant argues that Klap in para. 178 describes detected body posture as being a patient lying on their left or right sides, or back. The Examiner respectfully points to para. 150, which discloses that the identified postures are supine, on stomach (prone), on left side, or right side (recumbent). See attached figure 1 below which is provided as evidence and not as prior art.
Thus, Klap provides the required postures and this argument is also not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2005/0107722) (hereinafter Ozaki), in view of Klap et al. (US PGPUB 2014/0005502) (hereinafter Klap), further in view of Smith et al. (US 6646556) (hereinafter Smith).
Regarding claims 15 and 16, Ozaki discloses a biological condition determining apparatus and method for determining a biological condition of a subject on a bed (Abstract; Fig. 1-4), the apparatus comprising: four load detectors which are configured to be placed in the bed or under legs of the bed and which detect a load of the subject (Para. [0032], ll. 1-3: “sensor sheet… used with longer side in the width direction of the bed”; Fig. 2, element 221: “pressure-sensing devices”; Fig. 4; Fig. 2, four load detectors 221 present); and a controller (Fig. 3, controller 3, microcomputer 32) configured to: extract a respiration information from an output of at least one of the four load detectors; Fig. 3; Para. [0039]; Para. [0040], ll. 1-4: “…generate respiratory curves”); determine a respiratory condition of the subject (Para. 40 describes determining apnea and hypopnea); output the determined respiratory condition of 
Ozaki does not disclose that the controller is configured to obtain the body posture of the subject based on a comparison between the four outputs and a combination of four load values, the combination of four load values being stored in a manner that the combination of four load values and the body posture of the subject are associated with each other, or the use of exactly four load detectors under four legs of the bed, respectively, which provide exactly four outputs; and wherein the controller is configured to determine that, when the exactly four outputs match or resemble one of the plurality of combinations of exactly four load values, the body posture of the subject is a body posture associated with the one of the plurality of combinations of exactly four load values that matches or resembles the exactly four outputs, wherein the plurality of types of body postures comprise a supine position, a recumbent position, and a prone position.
Klap, however, teaches monitoring, predicting, and treating clinical episodes (Abstract) wherein the taught apparatus is configured to obtain the body posture of the subject based on a comparison between load outputs and a combination of load values, the combination of load values being stored in a manner that the combination of load values and the body posture of the subject are associated with each other (Para. [0178], third sentence to end: “the patient initially goes through a calibration process during which he lies in bed for a period of time of several seconds to several minutes and indicates to the system in which body posture he is lying.  This is used as reference to compare with signals later collected during sleep in order to accurately determine the body posture: left side, right side, on back, or on stomach”). Klap also teaches that the plurality of body postures comprise a supine position (i.e., on back), recumbent position (i.e., on side), and a prone position (i.e., on stomach) (Para. 150). See figure 1 above for definitions of these different positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ozaki to incorporate the teachings of Klap and obtain the body posture of the subject based on a comparison between load outputs and a combination of load values, the combination of load values being stored in a manner that the combination of load values and the body posture of the subject are associated with each other and wherein the controller is configured to determine that, when the outputs match or resemble one of the plurality of combinations of load values, the body posture of the subject is a body posture associated with the one of the plurality of combinations of load values that matches or resembles the outputs, wherein the plurality of types of body postures comprise a supine position, a recumbent position, and a prone position. Making this modification would be useful to ensure accuracy of the body detection mechanism (Para. [0178], third sentence).
Regarding the use of exactly four load detectors under four legs of the bed, respectively, which provide exactly four outputs, Smith teaches an apparatus and method for reducing the risk of decubitus ulcers (Abstract) which uses exactly four load detectors under four legs of a bed, respectively, which provide exactly four outputs (Fig. 6, weight sensing pads 620; Claim 8). Smith teaches that the use of weight sensors under each leg can be used to estimate the patient’s location in the bed, as well as measure the overall time-based activity level of the patient (Col. 14, ll. 35-46). Smith also teaches that these sensors can measure position (i.e., posture), location, or orientation of the patient in the bed (Col. 4, ll. 13-16). These measurements are used in order to reduce the risk that a patient will develop bed sores by helping ensure that the patient is manually moved as frequently as is medically necessary, but no more often than is actually necessary (Abstract, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Ozaki to use exactly four load detectors under four legs of the bed, respectively. Making this modification would be useful for estimating the patient’s location in the bed .
Allowable Subject Matter
Claims 1-10, 12, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to independent claims 1 and 8, in the closest prior art, Ozaki in view of Westbrook (US 2010/0240982) teaches all of the claimed subject matter (see non-final rejection mailed 10/22/2021, pg. 3-5) except for wherein the comparison is between a waveform, among the plurality of detected waveforms, having a largest amplitude and the plurality of types of referential waveforms stored beforehand, and wherein when the waveform having the largest amplitude matches or resembles one of the plurality of types of referential waveforms, the controller is configured to determine that the respiratory condition of the subject is one of the plurality of types of respiratory conditions denoted by the one of the plurality of types of referential waveforms that matches or resembles the waveform having the largest amplitude.
As argued by Applicant in the Remarks pg. 8, Rosenberg (US 2015/0196766) does not suggest the use of a largest amplitude but rather peak to peak amplitude. Thus, seeing that the prior art does not suggest the limitations highlighted above, the invention as a whole is novel and non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakata et al. (US 2014/0194793) discloses systems and methods for non-contact multiparameter vital signs monitoring, apnea therapy, apnea diagnosis, snore therapy (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792